                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION at DETROIT


GARY BOIKE,                              )
                                         )
     Plaintiff,                          )                    Case No.
                                         )                 2:17-cv-10109
v.                                       )
                                         )             MEMORANDUM OPINION
AKAL SECURITY, INC.,                     )                  AND ORDER
                                         )
     Defendant.                          )
                                         )
                                         )

                                        ***

     Plaintiff Gary Boike was asked by his employer, Defendant

Akal Security, Inc., to take a color-vision examination that

confirmed what he, his physician, and the federal agency overseeing

his position already knew: Boike’s ability to distinguish between

certain colors was impaired. The United States Marshals Service,

pursuant to its contract with Defendant Akal Security, Inc.,

required Boike to take a follow-up color-vision test, which again

confirmed his impairment. He was subsequently fired from his

position   as   a   court   security        officer.   After   exhausting     his

administrative      remedies,   Boike       filed   this   action   against   his

former employer under the Americans with Disabilities Act (“ADA”),

42 U.S.C. § 12112(b)(2), and Michigan’s Persons with Disabilities

Civil Rights Act (“PWDCRA”), Mich. Comp. Laws § 37.1101, et seq.




                                        1
     Akal Security, Inc. (“Akal”), has filed a motion for summary

judgment [DE 25] on Boike’s claims, alleging that his color-vision

deficit is not a “disability” as defined by the ADA. Even if Boike

is disabled, Akal argues that the color-vision exams Boike took

did not violate the ADA because those exams are a means to achieve

the overarching goal of protecting the federal judiciary and the

public. The parties disagree on several factual premises in this

case, namely, whether the ability to recognize basic colors is an

essential function of a court security officer. Boike has responded

[DE 35] and Akal Security replied [DE 39], making this matter ripe

for review.

     For the reasons set forth below, Akal’s motion for summary

judgment is granted in part and denied in part.

              I. PROCEDURAL AND FACTUAL BACKGROUND

      The United States Marshals Service (“USMS”) is statutorily

responsible for security in federal courthouses. 28 U.S.C. §

566(a). The USMS fulfills this responsibility by contracting with

private companies to provide court security officers (“CSOs”). 28

U.S.C. § 604(a)(22). Akal is one of the security contractors hired

by USMS to provide CSOs at federal courthouses and facilities.

[See DE 25-1 at 11].

     Gary Boike began working as a CSO at the United States

District Court for the Eastern District of Michigan in 1999. [See

DE 35 at 10]. Prior to his employment as a CSO, Boike was a police

                                2
officer with the Hamtramck, Michigan police department for twenty-

five years. [Id.]. Boike worked for Akal during most of his career

as a CSO. [Id. at 11]. When Boike was terminated, he held the

preeminent title of “Lead CSO.” [DE 35 at 12].

     The USMS requires CSOs to be able to perform certain functions

and meet specific medical standards to ensure that they can

adequately protect members of the judiciary and the public. [DE 34

at 4]. The contract between USMS and Akal stated that Akal was

responsible     for      providing         employees      that     met   USMS’s

qualifications. [DE 34 at 25]. The CSO medical standards can be

found in a report authored by Dr. Richard J. Miller, the former

Director of Law Enforcement Medical Programs within the Federal

Occupational Health agency(“FOH”). These standards are included in

USMS “Form 229” [see DE 25-6 at 4-10] and were created following

the 1995 bombing of the federal building in Oklahoma City and

pursuant   to   a   specific     request    from   the    Judicial   Conference

Committee to analyze the CSO position. [DE 34 at 7-8]. Dr. Miller’s

report was adopted by the Judicial Conference after concluding

that he satisfactorily determined the essential functions of the

CSO. [Id. at 8].

     To ensure that CSOs meet the medical standards, the USMS

requires   annual     physical    examinations,        including   color-vision

testing. [Id. at 12]. Physicians approved by USMS and Akal examine

CSOs and compile a complete medical history, documenting the exam’s

                                       3
results in USMS Form 229. [See DE 34-10]. Then, a medical review

is performed by a physician with the Law Enforcement Medical

Programs, a component of FOH, who makes a recommendation to USMS

regarding the medical qualifications of the CSO examined. [DE 25-

6 at 2, 8].

     CSOs are required under the medical qualifications to be able

to recognize and distinguish between basic colors. [Id. at 62; DE

34-10 at 4]. The Miller Report describes basic color vision as

“the ability to distinguish yellow, green, red, and blue.” [DE 25-

6]. Dr. Gregory Good, whom Dr. Miller consulted about the vision

standards in his report, stated that recognizing basic colors means

“that you can use color names appropriately and you don’t confuse

colors, basic colors.” [DE 25-9 at 44]. The vision standard in Dr.

Miller’s report explains that “severe color deficiency in any color

is generally disqualifying,” while loss of vision in one eye is

completely disqualifying [DE 25-6 at 62; DE 35 at 13].

     CSO color vision has been tested pursuant to this standard

using two vision exams, the “Ishihara” and the “Farnsworth D-15.”

[DE 25-8 at 15-16; DE 25-2 at 20-21; see DE 25-9 at 15-18, 49-51].

Dr. Good described the Ishihara test as a “very precise test,” but

explained that the Ishihara does not screen individuals with blue-

yellow color deficiency. [DE 25-9 at 48]. According to USMS

“protocol,” but not pursuant to a specific, documented policy, a

CSO is required to correctly identify the number contained on at

                                4
least ten of the fourteen plates to pass the Ishihara screening.

[DE 25-2 at 21; DE 25-8 at 16]. Akal states that USMS “protocol”

is to require anyone who scores below a ten out of fourteen on the

Ishihara to take another vision-deficient exam, the Farnsworth D-

15 test. [DE 25-8 at 15-16; DE 25-2 at 20]. Dr. Miller’s report

says    basic    color    vision    may   be   demonstrated    by   passing   the

Farnsworth D-15, but it is not official procedural policy of USMS.

[DE 25-6 at 62].

        The Farnsworth D-15 test is designed to distinguish between

individuals who have a slight color-vision deficiency from those

who have a more severe impairment. [DE 25-1 at 18]. On the

Farnsworth D-15, CSOs are allowed unlimited minor errors and one

major error to obtain a passing score. [DE 25-8 at 17]. The FOH

physician       responsible   for    making    qualification    determinations

stated in her deposition that a prospective or incumbent CSO needed

to pass at least one of the color-vision exams to demonstrate that

he or she met the color-vision requirement. [Id. at 18-19].

        Prior to the December 2013 test at issue in this case, Boike’s

color     vision    was    tested    multiple    times   according     to     USMS

“protocol.” [See DE 24-10 at 1, 4]. Akal and USMS approved the

medical clinic Boike frequently used for his annual physical exam

[DE 25 at 14]. During these medical exams, Boike was always

required to take a color-vision test. The record reflects that the

clinic had discretion to choose which color-vision exam should be

                                          5
administered, and on at least one occasion, Boike told Dr. Thomas

Koehler that he needed to pass the Ishihara specifically for work.

[DE 34-7 at 4]. Boike failed the Ishihara a number of times prior

to 2013, but was rarely asked for a follow-up and was never

medically disqualified. [See DE 35 at 15; DE 40 at 22-23].

     When he underwent the same testing in late 2013 for his annual

2014 medical exam, Boike once again failed the Ishihara by scoring

a four out of fourteen. [DE 25-1 at 13; DE 35 at 17]. This time,

he was given a medical review form indicating that his medical

determination was pending further testing and documentation. [DE

34-10 at 8]. Although it was possible to do so, Boike was not

temporarily removed from the job pending the additional testing.

[DE 35 at 18; DE 40 at 19-20]. The medical review required Boike

to take the Farnsworth D-15 exam to further evaluate his color

deficiency.   [Id.].   Dr.   Koehler   performed   the   Farnsworth   and

concluded that Boike had a “deutan defect (mild),” but indicated

that he had performed his job for the last fifteen years adequately

and should still be able to. [Id.].

     An FOH physician, after reviewing Boike’s Farnsworth results,

decided he should be medically disqualified from his position as

a CSO. [Id.] More than half a year after Boike first took the

Ishihara, FOH Judicial Security Division Reviewing Medical Officer

Dr. Haviva Goldhagen submitted a medical review form stating the

following:

                                   6
      CSO Gary Boike has a significant color vision deficit
      according to the results of the Ishihara color vision
      test (4 correct/14 tested) and the Farnsworth D15 color
      vision test (6 major errors) provided by Thomas F.
      Koehler, OD on 4/12/14. This condition impairs the
      ability to recognize basic colors and does not meet the
      required color vision standard for the job. Good color
      vision is important and sometimes a crucial factor in
      the   efficient    performance    of   all   duties    and
      responsibilities.     The    recognition    and     proper
      identification of persons, vehicles, buildings, color
      coded   electronic   screeners,    and/or  documents    is
      important. In officer to officer communication, the
      description of suspects, vehicles or buildings may be
      dependent upon accurate color descriptions. In addition,
      court testimony may depend on proper color descriptions.
      Therefore, the CSO does not meet the color vision
      requirement for the job of Court Security Officer.

[DE 34-1 at 9]. Dr. Goldhagen in a deposition stated that her

review is not a final disqualification, but rather a recommendation

to USMS. [DE 34-4 at 10]. Additionally, Dr. Goldhagen stated that

“in   order    to    make    the    reviews     go   quicker,”   the     FOH    used

“boilerplate language” that physicians would modify or change

according     to    each    case.   [Id.   at   12].   Dr.   Goldhagen    was    not

personally familiar with the security equipment CSOs use and the

need for color, but drafted this boilerplate language herself based

in part on her “knowledge of how a medical condition could impact

sage and effective job performance.” [Id. at 13-14, 22-23]. Based

on this recommendation, USMS directed that Boike be removed as CSO

and Akal terminated his employment on July 9, 2019. [Id. at 16].

      Akal argues that (1) the USMS color-vision examination and

standard do not violate the ADA, (2) Akal did not discriminate


                                           7
against Boike when it fired him pursuant to those standards, and

(3) Boike is not entitled to punitive damages as a matter of law.

                      II. STANDARD OF REVIEW

     Summary judgment is appropriate only when no genuine dispute

exists as to any material fact and the movant is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(a). The moving

party has the burden to show that “there is an absence of evidence

to support the nonmoving party’s case,” but that burden can be

discharged when the moving party points to an absence of evidence

to support the nonmoving party’s claim. Celotex Corp. v. Catrett,

477 U.S. 317, 325 (1986). Summary judgment may only be granted if

“the evidence is so one-sided that one party must prevail as a

matter of law.” Lexington—South Elkhorn Water Dist. v. City of

Wilmore, 93 F. 3d 230, 233 (6th Cir. 1996).

     “A dispute about a material fact is genuine if the evidence

is such that a reasonable jury could return a verdict for the

nonmoving party.” Smith v. Perkins Bd. of Educ., 708 F.3d 821, 825

(6th Cir. 2013) (internal quotations omitted). The Court construes

all facts, including inferences, in the light most favorable to

the nonmoving party. See Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986); Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986).




                                8
                               III. ANALYSIS

     Employers     are    prohibited   from   discriminating   against    “a

qualified individual on the basis of disability in regard to …

[the] discharge of employees.” 42 U.S.C. § 12112.

     To establish a prima facie case of disability discrimination

under the ADA,1 the plaintiff must show that he is (1) disabled,

(2) otherwise qualified to perform the essential functions of the

position, and that he (3) suffered an adverse employment action

because of his disability. See Ferrari v. Ford Motor Co., 826 F.

3d 885, 891 (6th Cir. 2016)(citing Monette v. Elec. Data Sys.

Corp., 90 F. 3d 1173, 1178 (6th Cir. 1996)). A plaintiff may make

this showing by introducing direct evidence of discrimination,

including   that    the    employer    considered   and   relied   on    the

plaintiff’s disability in making its employment decision. Id.

                 A. Is Boike disabled under the ADA?

     The threshold question to address on this motion is whether

Boike is disabled, and thus, whether he is protected by the ADA.

If Boike is not disabled, he is not entitled to relief from a

discrimination claim under the ADA.


1 Michigan’s PWDCRA “substantially mirrors the ADA, and resolution
of a plaintiff’s ADA claim will generally, though not always,
resolve the plaintiff’s PWDCRA claim.” Cotter v. Ajilon Servs.,
Inc., 287 F. 3d 593, 597 (6th Cir. 2002)(abrogated on other grounds
by Lewis v. Humboldt Acquisition Corp., Inc., 681 F. 3d 312 (6th
Cir. 2012). Absent a claim that the two statutes should be analyzed
separately, courts analyze both claims under the ADA standards.
Arndt v. Ford Motor Co., 247 F. Supp. 3d 832 (E.D. Mich. 2017).
                                       9
     A disability can be established where (1) the plaintiff has

a physical or mental impairment that substantially limits one or

more major life activity; (2) a record of an impairment exists; or

(3) the employer regards the person to have such an impairment. 42

U.S.C. § 12102(1)(A)-(B). The definition of disability under the

ADA is to be construed broadly in favor of coverage. Id. at (4)(A).

     The parties do not address in the motion or responses whether

a record of the impairment exists that would establish a disability

for the purposes of the ADA. Thus, the Court will address only

whether Boike was (1) actually disabled under the ADA’s definition,

and if he was not, (2) whether Akal regarded him to be disabled

when it terminated him. Boike carries the burden of showing he is

or was perceived by Akal to be disabled, and for the purposes of

the motion before the Court, Akal carries the burden of showing

that there is an absence of evidence tending to demonstrate an

actual or perceived disability.

     (1) Boike was not “actually disabled” under the ADA

     To meet the definition of an actual disability under the ADA,

the plaintiff must have a physical or mental impairment that

substantially limits one or more major life activity. Color-vision

deficiency, commonly known as color-blindness, is certainly a

physical impairment. The EEOC, in its regulations interpreting the

amended ADA, defines a physical impairment as “[a]ny physiological

disorder or condition … such as neurological, musculoskeletal,

                                  10
special sense organs ...” 29 C.F.R. § 1630.2(h)(1)-(2). The parties

do not dispute that Boike’s ability to recognize basic colors is,

at the very least, impaired.2 The question here, however, is

whether that physical impairment substantially limits a major life

activity for Boike.

     The ADA lists some conditions that may be considered “major

life activities,” including, notably, “seeing” and “working.” Id.

at (2)(A). The statute explains that the determination of whether

an impairment substantially limits a major life activity should be

made without considering ameliorative efforts, like equipment,

appliances   or   “low-vision   devices.”3   42   U.S.C.   §   12102

(4)(E)(i)(I).

     To “substantially limit” a major life activity, the plaintiff

must be be “significantly restricted as to the condition, manner

or duration under which an individual can perform a particular

major life activity as compared to the condition, manner, or

duration under which the average person in the general population




2  Viewed in the light most favorable to the non-moving party,
Boike’s ability to recognize basic colors was impaired. Though
Boike argues that there is a genuine dispute of material fact as
to whether he could distinguish between basic colors, he repeatedly
received low scores on annual color-vision tests and admitted in
depositions that he has known for a while about his own vision
deficiency. Thus, at the very least, Boike had difficulty
identifying and distinguishing basic colors such as yellow, green,
red, and blue.
3 Low-vision devices are those that “magnify, enhance, or otherwise

augment a visual image.” 42 U.S.C. § 12102 (4)(E)(iii)(II).
                                11
can     perform      that   same      major        life   activity.”      29    C.F.R.     §

1630.2(j)(1).        Additionally,       the        nature   and     severity     of     the

impairment, its expected duration, and its permanent or long-term

impact should all be considered. Id. at (j)(2)(i)-(iii). The

question must be answered on a case-by-case basis that takes into

account the actual experience of an individual and the impact of

the impairment on his or her daily life. Albertson’s, Inc. v.

Kirkinburg, 527 U.S. 555, 566 (1999). Even though the ADA seeks to

address      more    than    utter     inabilities,          it    is   only    meant     to

concentrate on limitations that are, at least, substantial. Id.;

see   also    Bragdon       v.   Abbott,      524     U.S.    624,      642    (1998).    To

demonstrate a limitation on the major life activity of seeing, the

plaintiff must point to more than a “difference” in vision between

a person in the average population and the plaintiff. Id. at 565.

        Boike has not presented evidence that he is substantially

limited in daily life because of his color-vision deficiency.

Instead, Boike simply states that there is a dispute of fact

regarding whether he is substantially limited in the activity of

seeing. [DE 35 at 24-26].

        Next, Boike argues that he was substantially limited in the

major     life      activity     of   working.        When    addressing       whether     a

plaintiff’s impairment limits his ability to work, regulations to

the ADA explain that “substantially limits” means restricting the

ability to perform a class or broad range of jobs compared to the

                                              12
average person with similar training, skills, and abilities. 29

C.F.R.    §    1630.2(j)(3)(i)(2012).        “The   inability   to    perform   a

single,       particular   job   does    not    constitute      a    substantial

limitation in the major life activity of working.” Id; see also

Booth v. Nissan N. Am., Inc., 927 F. 3d 387, 394 (6th Cir. 2019)

cert. docketed No. 19-252. Several factors may be considered in

determining if a person is limited, such as the geographic area

where the person has reasonable access to work, the number of jobs

with similar training, knowledge, skills or abilities in that area

where the person would also be disqualified, and the job that the

person was disqualified from. 29 C.F.R. § 1630.2 at (j)(3)(ii)(A)-

(C); see also Jasany v. U.S. Postal Serv., 755 F. 2d 1244, 1248

(6th Cir. 1985)(citing E.E. Black, Ltd. v. Marshall, 497 F. Supp.

1088, 1100-01 (D. Hawaii 1980)(evaluating the ADA’s identical

language to the Rehabilitation Act of 1973)).

     In response to Akal’s motion for summary judgment, Boike bore

the burden of presenting some evidence that he was substantially

limited from working due to his color-vision deficiency. Boike’s

response, however, only points out that Boike could not get a job

as a printer for his father many years ago because he failed a

color-vision test. Working as a printer is certainly not within

the same skill set required for a court security officer. Boike

has presented no evidence tending to show that other jobs requiring



                                        13
his skillset in the geographical area he is located would not hire

him because of his color-vision deficiency.

      Thus, based on the undisputed facts of Boike’s career history

and the lack of evidence to suggest that he could not obtain jobs

like that of a CSO, this Court agrees with Akal that Boike was not

substantially limited in the major life activity of working.

Because he is not substantially limited in a major life activity,

he is not “actually disabled” under the ADA, and summary judgment

should be granted for Akal on this issue.

      (2) Akal might have regarded Boike as disabled when it fired
      him

      Boike is not precluded from the protections of the ADA on a

finding that he was not “actually disabled.” An ADA plaintiff can

also meet the disability requirement by demonstrating that his

employer perceived him to be disabled when it fired him. Congress

intended that this route expand ADA coverage to people who felt

the negative reactions to disabilities that were just as disabling

as   the   actual   impairment.   See   29   C.F.R.   Pt.   1630,   App.   §

1630.2(l)(interpretive guidance on Title I of the ADA, discussing

Congress’s original intent in drafting the ADA). After a series of

Supreme Court cases narrowed the scope of this protection, Congress

chose to amend the ADA in 2008. See Milholland v. Sumner Co. Bd.

of Educ., 569 F. 3d 562, 566 (6th Cir. 2009).




                                   14
       Specifically, Sutton v. United Airlines held that the ADA

“regarded as” prong required a plaintiff to show that the employer

mistakenly     believed    the   employee’s     actual     or    nonlimiting

impairment substantially limited a major life activity. 527 U.S.

471, 489 (1999)(overturned by P.L. 110-325 (2009)). The amended

ADA no longer requires plaintiffs to show that the impairment

limited his or her life activity, or that the employer assumed the

employee was limited in that way to demonstrate that he or she was

regarded as disabled. In fact, the statute was amended to say the

opposite:

       An individual meets the requirement of “being regarded
       as having such an impairment” if the individual
       establishes that he or she has been subjected to an
       action prohibited under this chapter because of an
       actual or perceived physical or mental impairment
       whether or not the impairment limits or is perceived to
       limit a major life activity.

42 U.S.C. § 12102(3)(A)(emphasis added).4

       Although the statutory language is clear that the plaintiff

does    not   need   to   demonstrate    that   his   or   her   impairment

substantially limits or is perceived to substantially limit a major

life activity, the Sixth Circuit Court of Appeals continues to

apply the pre-amendment definition of “regarded as” disabled. In


4 The EEOC regulations state that a “prohibited action” against an
employee regarded as disabled includes a “refusal to hire,
demotion, placement on involuntary leave, termination, exclusion
for failure to meet a qualification standard, harassment, or denial
of any other term, condition, or privilege of employment.” 29
C.F.R. § 1630.2(l)(1)(2012).
                                    15
Ferrari v. Ford Motor Co., a 2016 case, the Sixth Circuit relied

on cases applying the pre-amendment standard. 826 F. 3d 885, 892-

93 (6th Cir. 2016)(quoting Gruener v. Ohio Cas. Ins. Co., 510 F.

3d 661, 664 (6th Cir. 2008): “Individuals may be regarded as

disabled when (1) [an employer] mistakenly believes that [an

employee] has a physical impairment that substantially limits one

or more major life activities, or (2) [an employer] mistakenly

believes that an actual, nonlimiting impairment substantially

limits one or more [of an employee’s] major life activities.”).

      The Sixth Circuit applied the Ferrari definition again in its

most recent case on this issue, Booth v. Nissan of North America,

Inc. 927 F. 3d 387 (6th Cir. 2019). In fact, in Booth, the Sixth

Circuit expressly stated that “a plaintiff may seek relief under

the   ADA    if   his   employer   mistakenly        believes    that      he   is

substantially limited from performing a major life activity, such

as work.” Id. at 395 (citing Ferrari, 826 F. 3d at 893). The line

of cases relied on by the Sixth Circuit in Booth and Ferrari trace

back to Sutton v. United Air Lines, Inc. — the very case Congress

sought to supersede through its amendments to the ADA. 527 U.S.

471 (1999).

      In    comparing   the   language    in   the   statute    to   the    Sixth

Circuit’s standard, this Court notes the contradiction between the

two definitions of “regarded as disabled.” In fact, the Sixth

Circuit noted the distinction immediately after the amendments in

                                     16
Milholland v. Sumner County Board of Education. The Sixth Circuit

noted there that the amended version of the ADA “no longer requires

the plaintiff to bringing a claim under subpart (C) to show that

the impairment limited her life activity, including working in a

broad class of jobs.” 569 F. 3d at 566.

     The     EEOC’s   regulations        interpreting      the    ADA    confirm     a

“regarded as” definition that contradicts recent Sixth Circuit

decisions.    Where   a    person    has      been    subjected    to     an     action

prohibited by the ADA because of an actual or perceived impairment

that is not transitory and minor, a person will be regarded as

disabled. 29 C.F.R. § 1630.2(g)(1)(iii). Further, the code notes

that the “regarded as” prong does not require a showing of an

impairment that substantially limits a major life activity. Id. at

(g)(3).

     While this Court is certainly wary of critiquing the Sixth

Circuit’s     application     of     the      ADA,    these      cases    stand     in

contradiction with the unambiguous words and Congressional purpose

of the amendments. As the Western District of Michigan also noted

on this discrepancy, “this Court interprets the amended statute as

written and controlling … over case law that has been directly

superseded by the Amendments Act and is no longer binding on the

precise point at issue.” Equal Emp’t Opportunity Comm’n v. M.G.H.

Family    Health   Ctr.,    230     F.    Supp.      3d   796,   807     (W.D.     Mich

2017)(citing Barnhart v. Sigmon Coal Co., Inc., 534 U.S. 438, 461-

                                         17
62 (2002)). For the same reasons, this Court will apply the ADA as

amended and not according to the legal standards set forth by the

Sixth Circuit in Ferrari.

       Akal agreed that Boike’s color-vision was impaired when it

chose to discharge him pursuant to USMS’s medical determination.

Because the post-amendment ADA does not require a showing that

Akal regarded Boike to be substantially limited in the major life

activity of working, and because the parties agree that he does

have   an   impairment   and   was   terminated   on   the   basis   of   that

impairment, there is no dispute of material fact and Boike has met

the threshold requirement of being “regarded as” disabled.

         B. Was Boike otherwise qualified for the position?

       Since a reasonable jury could find that Akal regarded Boike

as disabled under the ADA, the next step in the analysis asks if

Boike was “otherwise qualified” for the position despite his color-

vision deficiency. If the plaintiff introduces direct evidence

that he or she suffered an adverse employment action because of

his or her disability, he or she must show they were otherwise

qualified for the position despite it. Ferrari, 826 F. 3d at 891.

The EEOC has defined “qualified” to mean that the person “satisfies

the requisite skill, experience, education and other job-related

requirements of the employment position such individual holds or

desires and, with or without reasonable accommodation, can perform



                                      18
the   essential        functions   of   such    position.”    29   C.F.R.   §

1630.2(m)(2012).

      Where the employee alleging discrimination is doing so under

a “regarded as disabled” theory, the employer has no obligation to

provide a reasonable accommodation because the individual is not

“actually” disabled.5 42 U.S.C. § 12201(h)(an employer “need not

provide a reasonable accommodation or reasonable modification to

policies, practices, or procedures to an individual who meets the

definition of disability” under the “regarded as” prong of the

statute.).

      Because     it     is   unnecessary      to   analyze   a    reasonable

accommodation to determine if a plaintiff is otherwise qualified

for a position, the only remaining prong for Boike to meet is to

show that he could still perform the essential functions of the

job. The parties agree that the job function at issue is the

ability to distinguish between basic colors. Boike acknowledges

that this function is, at the very least, important to the CSO

position. However, Akal claims that a CSO cannot adequately protect

the public and the Court with a color-vision deficiency.




5 Akal correctly notes that, if the Court finds that there is a
question of material fact as to whether Boike was regarded as
disabled, there is no need obligation for Akal to provide a
reasonable accommodation. Thus, as Akal notes, the effectiveness
of a tinted lens and how it might assist Boike in his position as
a CSO is not relevant.
                                        19
       The question of whether a job function is essential is a

question of fact typically not suitable for resolution on a motion

for summary judgment. Keith v. Cty. of Oakland, 703 F. 3d 918, 926

(6th Cir. 2013). Because these determinations are fact sensitive,

the ADA requires the employer to conduct an individualized inquiry

before finding that an employee’s disability disqualifies him from

a position. Id. at 923 (citing Holiday v. City of Chattanooga, 206

F. 3d 637, 643 (6th Cir. 2000)). In fact, courts in this Circuit

have held that employers are estopped from arguing that a plaintiff

is not “otherwise qualified” when it did not provide the plaintiff

with   a   statutorily   mandated   individualized   assessment   of   his

ability to perform the job. M.G.H. Family Health Ctr., 230 F. Supp.

3d at 813-14. The employer should consider the applicant’s personal

characteristics, his or her actual medical condition, and the

effect it may have on his ability to perform the job. Id.; see

also Estate of Mauro v. Borgess Med. Ctr., 137 F. 3d 398 (6th

Cir.)(explaining necessity of individualized inquiry into the

plaintiff’s specific situation to determine if he or she is

otherwise qualified for the job)cert. denied, 525 U.S. 815 (1998).

       In Keith, the examining doctor entered the employee’s room

and briefly reviewed his file, declaring that because the employee

was deaf, he could not be a lifeguard. Id. at 923-24. Like the

case at hand, the defendant employer in Keith was not the only



                                    20
entity with say over the employee’s potential discharge.6 Id. at

924. The Sixth Circuit held that although neither his direct

employer   nor    the    agency        advising   his   employer       conducted   an

individualized inquiry into the plaintiff’s ability to perform the

job, it was quick to mechanically fire him the moment a doctor

pointed out his disability. Id.

     Another     Sixth       Circuit    case    illustrates     the    problem   with

relying on a single medical opinion with no individualized inquiry

into the impact the disability will have on the employee’s actual

ability to work. In Holiday v. City of Chattanooga, an HIV-positive

individual was disqualified from a job as a police officer based

solely on a single doctor’s medical report. That report simply

cited his HIV-positive status as the reason he could not perform

the essential functions of a police officer. 206 F. 3d at 644. The

Sixth Circuit held that the district court erred in accepting the

doctor’s   report       as    dispositive       evidence   of    the    plaintiff’s

inability to serve as a police officer. Id. at 643. The plaintiff

also introduced a significant amount of evidence to show that he




6 The plaintiff in Keith was hired by the County of Oakland, under
advisement by an organization skilled in aquatic safety. 703 F. 3d
at 920. He was fired by the County, but neither entity gave him
any individualized evaluation of the impact his disability may
have on his job as a lifeguard. Id. at 924. Though Akal does not
mention its third-party status, this Court notes that employers do
not escape their legal obligations unde the ADA because of that
status. See also Holiday v. City of Chattanooga, 206 F. 3d 637,
645 (2000).
                                           21
was still qualified to be a police officer — despite his status as

an HIV-positive individual. Id. at 644.

     A    leading    Sixth    Circuit    case    cited    by     Akal   is   also

instructive. In Michael v. City of Troy, a police officer was

disqualified from his position after one physician examined the

plaintiff for more than seven hours and wrote an eleven-page report

on her findings. 808 F. 3d at 308. She also reviewed the City’s

job description for the position and applied her medical findings

to find he was no longer qualified. Id. A second physician examined

both the plaintiff and the first doctor’s report to conclude that

he was not qualified. Id. In comparing similar cases on the

individualized      inquiry   issue,     the   Court   noted     that   “[t]hese

medical opinions are a galaxy apart from the ones we deemed

inadequate in Keith—where the County’s doctor dismissed out of

hand [plaintiff’s] ability to be a lifeguard because ‘[h]e’s

deaf[,]’—and in Holiday, where the doctor’s opinion was only ‘two

scribbled lines at the bottom of a boilerplate evaluation form.’”

Id. (internal citations omitted).

     In    Boike’s     case,     the     parties       dispute     whether     an

individualized inquiry was made to determine if he could perform

the essential functions of the job. Dr. Koehler, Boike’s USMS-

approved physician, noted his failure of the color-vision test but

concluded that he would still be able to work as a CSO. Based on

that failure, and after more than a decade of failed results, the

                                        22
FOH asked him to perform a second color-vision test. Despite Dr.

Koehler’s opinion that Boike’s color-deficiency was “mild,” he was

disqualified based on his perceived failure of the exam. He was

then provided boilerplate language Dr. Goldenhagen admitted she

drafted based on Dr. Miller’s report and her own opinion as a

doctor     with   occupational   health      knowledge     about   color-vision

deficiency. It does not strengthen Akal’s argument that USMS did

not have a written policy describing what a failing score on either

the Ishihara or the Farnsworth would be, or even what test should

be used during the physical exam. Dr. Goldenhagen’s “report”

contradicted previous medical determinations and did not explain

why, nor did it assess, Boike’s specific ability to perform the

job. Akal accepted this report and recommendation without question

based solely on its contract with USMS.

      These facts create a material dispute surrounding not only

whether Akal performed an individualized inquiry, but also whether

the ability to distinguish basic colors is an essential function

of   the   job,   and   one   that   Boike   could   not    perform   with   his

impairment.

           C. Did Boike suffer an adverse employment action?


      The final prong of the prima facie case requires Boike to

show that he was fired because he was disabled or because Akal

regarded him as disabled. Termination is a materially adverse

change in employment. Sessin v. Thistledown Racetrack, LLC, 187 F.
                                       23
Supp. 869, 875 (6th Cir. 2016). The parties do not dispute that

Boike was fired because of his color-vision deficiency. Thus, if

Boike is disabled under the ADA, or if Akal perceived him to be,

the    final    prong    of    the    prima    facie       case   of     disability

discrimination will be met.

       For the reasons stated above, this Court denies Akal’s motion

for summary judgment on the issue of whether Boike can establish

a prima facie case of disability discrimination. Boike’s specific

challenges to the color-vision examinations and standards, as well

as his request for punitive damages, are addressed below.

          D. Boike’s challenge of color-vision examinations

       In his complaint, Boike contends that USMS’s color-vision

examinations      and     standards      screen      out     individuals       with

disabilities     and    are   unnecessary     to   determine      if     someone   is

qualified to work as a CSO. [DE 25-1 at 2]. There are two statutory

sections of the ADA that apply to these claims. The first section,

42    U.S.C.   12112(d)(4)(A),       prohibits     employers      from    requiring

medical exams or making disability inquiries unless they are job-

related and consistent with business necessity. The second, 42

U.S.C. 12112(b)(6), focuses on the standards, employment tests,

and other criteria that screen out individuals or groups with

disabilities. Bates v. Dura Auto. Sys., Inc., 767 F.3d 566, 571-




                                        24
72 (6th Cir. 2014). The Court addresses each of these statutory

claims in turn.

      (1) 12112(d)(4)(A) claim

      The Sixth Circuit noted in Bates that it can be difficult to

classify a test or examination under these two provisions because

the ADA leaves 12112(d)(4)(A)’s terms — “medical examination” and

“disability inquiry” — undefined. Id. at 573. One major difference

is that (d)(4)(A) protects all employees from medical inquiries,

even if they do not have a qualifying disability. Id. at 573-74

(citing Kroll v. White Lake Ambulance Auth., 691 F. 3d 809, 813

n.6 (6th Cir. 2012)). Because this determination does not rest on

Boike’s status as a disabled individual, the Court addresses it

first.

      In its enforcement guidance, the EEOC defines a “medical

examination” as “a procedure or test that seeks information about

an individual’s physical or mental impairments or health,” and

sets out a list of factors influencing this determination. EEOC,

Enforcement Guidance: Disability-Related Inquiries and Medical

Examinations of Employees Under the Americans with Disabilities

Act   (ADA)   Part   B.2   (July   27,   2000), available   at http://www.

eeoc.gov/policy/docs/guidance-inquiries.html. The EEOC explicitly

includes vision tests as an example of a medical examination. Id.

see also Bates, 767 F. 3d at 575.



                                     25
     As for the applicability of 12112(d)(4)(A), the Sixth Circuit

explained:

     The statute clearly permits medical examinations, but
     only in limited circumstances. The focus is on the nature
     of the job relatedness and what constitutes a business
     necessity. The interpretative guidelines to the ADA
     explain that the statute was intended to prevent against
     “medical tests and inquiries that do not serve a
     legitimate business purpose.”

E.E.O.C. v. Prevo’s Family Market, Inc., 135 F. 3d 1089, 1094 (6th

Cir. 1998)(citing 29 C.F.R. § 1630.13(b)(1996)). When (1) the

employee requests an accommodation; (2) the employee’s ability to

perform the essential functions of the job is impaired; or (3) the

employee poses a direct threat to himself or others, the medical

examination will be found to be job-related and consistent with

business necessity. Denman v. Davey Tree Expert Co., 266 Fed. Appx.

377, 379 (6th Cir. 2007).

     It is undisputed that Boike did not request an accommodation

for his color-vision deficiency while employed as a CSO. [DE 34 at

38]. The medical examination is permissible, therefore, under the

first prong of the job-related and business-necessity analysis.

Instead, Akal argues that because CSOs are hired to protect the

judiciary and the public, being able to distinguish between colors

is an essential function of the CSO job. Thus, USMS began requiring

color-vision testing as part of its mandatory annual physical

exams.



                                26
     Thus, a CSO’s ability to distinguish between colors should be

evaluated to determine if it is an essential function of the job.

This inquiry is often made at the prima facie case stage of an ADA

discrimination case, but, as noted above, Akal failed to conduct

an individualized inquiry to determine if Boike could still perform

the essential functions of the job. Although the failure to

individually evaluate Boike estopped Akal from claiming he was not

otherwise qualified, in the context of determining the alleged

discriminatory nature of a medical exam, the Court must determine

if there is a dispute of material fact as to whether the ability

to distinguish color is an essential function of the job.

     “A   job   function   is    essential      if    its   removal    would

fundamentally alter the position.” Denman, 266 Fed. Appx. at 380

(citing Kiphart v. Saturn Corp., 251 F. 3d 573, 584 (6th Cir.

2001)).   Marginal   functions   of    a   position   are   not   considered

“essential.” 29 C.F.R. § 1630.2(n)(1)(2012). To determine if a job

function is essential, courts in this Circuit look to the same

standard used to determine if a plaintiff is “otherwise qualified”

for a job despite his or her disability. Id. Federal regulations

provide several factors to consider in determining if a job

function is “essential”: (1) if the position exits to perform that

function, (2) a limited number of employees are available among

whom the performance of the job function can be distributed; or

(3) the function is highly specialized so that the position is

                                      27
hired for the person’s expertise or ability to perform. Id. at

(n)(i)-(iii)(2012). Evidence of whether a function is essential

includes:

        (i) The employer's judgment as to which functions are
        essential;
        (ii) Written    job   descriptions    prepared    before
        advertising or interviewing applicants for the job;
        (iii) The amount of time spent on the job performing the
        function;
        (iv) The consequences of not requiring the incumbent to
        perform the function;
        (v) The terms of a collective bargaining agreement;
        (vi) The work experience of past incumbents in the job;
        and/or
        (vii) The current work experience of incumbents in
        similar jobs.


Id. at (n)(3)(i)-(vii). Finally, the Sixth Circuit has noted that

the determination of whether a given function is essential is

typically a question of fact. Kiphart, 251 F. 3d 573, 585 (citing

Brickers v. Cleveland Bd. of Educ., 145 F. 3d 846, 849 (6th Cir.

1998)).

        The parties agree that the ability to distinguish between

basic    colors   is   a   qualification   for   service   as   a   CSO,   as

established in the contract between USMS and Akal. [DE 34 at 25].

The parties disagree, however, on the potential risk of danger

involved if Boike was called on to identify a fleeing person or a

suspicious package. [Id. at 35]. According to her deposition, the

FOH medical review officer believed this to be the case, despite




                                    28
the fact that Boike made arrests based on descriptions that

included clothing color.

     Instead of evaluating whether the ability to distinguish

basic   color    is    an   essential   function,   which,    in   turn   would

determine if that function is job-related and consistent with

business necessity, Akal separately asked if (1) the exam and

standard themselves are job-related and (2) whether they are

consistent with business necessity. That is not the inquiry the

ADA, its regulatory counterpart, or our courts have used to

determine if a function is so essential to the position that

employers should be able to test for it in medical exams that are

usually prohibited. For that reason, Akal’s reliance on cases like

Wice v. General Motors Corp., No. 07-10662, 2008 WL 5235996 (E.D.

Mich. 2008), are inapposite because they simply declare that

“ensuring a safe workplace is a business necessity” without going

through    the        essential-functions     analysis       required     under

controlling authority.

     Because Akal did not evaluate color-vision as an essential

function under the relevant cases and regulations provided above,

the Court must parse out the parties’ arguments from related

sections of their pleadings. Akal claims that the ability to

distinguish between basic colors is essential for several reasons.

First, Akal claims that because Dr. Miller found the recognition

of color important enough to include the color-vision standard in

                                        29
his report changing the job duties of CSOs, and because USMS wrote

it into the contract with Akal, it is an essential function. Dr.

Miller’s report and the contracts explicitly list the ability to

recognize basic colors as an essential function of the job.

However, as this Court and others have noted, the employer’s job

description and judgment are not dispositive on the issue of

whether a job function is essential.

     Akal also claims that because the tests used are widely

accepted in the medical community as the appropriate tests to

screen for color deficit, the color vision examination is “plainly

related to the essential job duty of recognizing basic color.” [DE

25-1 at 31]. This argument does not address any of the statutory

or regulatory definitions of an essential function. Akal’s other

arguments address issues not relevant to the evidentiary issue of

whether the ability to distinguish colors is an essential function

of the position.

     In the brief section of Boike’s response addressing the color-

vision exams and standards, he concludes that because the standard

has not been consistently applied and it fails to screen out some

individuals, it is not job-related or consistent with business

necessity. [DE 35 at 45]. However, again, these facts taken as

true are not relevant to the determination of whether the ability

to distinguish color is an essential function of the CSO position.

Boike did at least address the essential functions argument under

                                30
the “otherwise qualified” inquiry. There, Boike stated that (1)

there is no evidence that Boike’s color-vision deficiency ever

prevented him from performing his job as CSO, that (2) Akal’s

experts were not sure if the CSOs needed to see color to operate

an x-ray machine, (3) that Boike passed an active shooter training

in 2013 during which he was required to use a description of the

person and their clothing, (4) that during his career, Boike made

several arrests based on clothing descriptions, and (5) that

following Boike’s initial medical exam, the treating physician

found that he should still be able to perform his job despite his

color deficiency. [DE 35 at 35-36]. For these reasons, Akal has

not met its burden of showing there is not genuine dispute of

material fact regarding Boike’s ability to perform the job’s

essential    functions.      Further,   Boike     has     presented   sufficient

evidence for a jury to conclude that the ability to distinguish

colors is not an essential function of the CSO position.

     The    final   avenue    for   Akal     to   claim    job-relatedness     and

business necessity is through a showing that Boike poses a direct

threat to himself or others, thus making the vision exam job-

related and necessary to its business. This portion of the analysis

comes directly from the direct-threat defense in 42 U.S.C. § 12113.

An employee will meet this standard when he or she creates a

“significant risk to the health or safety of others that cannot be

eliminated     by    reasonable         accommodation.”        42     U.S.C.     §

                                        31
12111(3)(2009).    This   determination       should     be     based    on    an

individualized assessment of the individual’s present ability to

safely perform the essential functions of the job. 29 C.F.R. §

1630.2(r)(2012).    The   employer       should   make    the     call     after

evaluating a reasonable medical judgment that relies on the most

current medical knowledge or the best available evidence. Id.; see

also Michael v. City of Troy Police Dept., 808 F. 3d 304, 307 (6th

Cir. 2015). Some factors to be considered include (1) the duration

of the risk; (2) the nature and severity of the potential harm;

(3) the likelihood that the potential harm will occur; and (4) the

imminence of the potential harm. Id. at (r)(1)-(4).

     As   discussed   above,   no    individualized           assessment      was

completed to determine if Boike could still safely perform the

essential functions of the job. The direct threat defense and prong

of the medical examination analysis require an individualized

assessment of the employee’s current ability to perform the job

and a study of reasonable medical knowledge or evidence. Because

Boike has provided a sufficient factual basis for a reasonable

jury to conclude that he was not provided this detailed of an

inquiry, the Court cannot grant summary judgment in favor of Akal.

     (2) 12112(b)(6) claim

     To challenge medical standards under 42 U.S.C. 12112(b)(6),

the plaintiff must be a qualified individual with a disability.

Because the Court does not decide, but only denies summary judgment

                                    32
on the issue of Akal’s perception of Boike as disabled, this

challenge should not be addressed on the motion. If a jury finds

that Boike is a qualified individual who was perceived to be

disabled   by    his   employer,   it    may   also   evaluate   the   medical

standards under which he was tested and eventually terminated.

                E. Is Boike entitled to punitive damages?

     Akal has also moved for summary judgment on the issue of

punitive damages. Punitive damages are only recoverable in ADA

cases where a defendant has acted maliciously or with reckless

indifference to the federally protected rights of the aggrieved

person. 42 U.S.C. § 1981a; See Kolstad v. Am. Dental Ass’n, 527

U.S. 526 (1999). The Supreme Court in Kolstad explained:

     There   will   be   circumstances    where   intentional
     discrimination does not give rise to punitive damages
     liability under this standard. In some instances, the
     employer may simply be unaware of the relevant federal
     prohibition. There will be cases, moreover, in which the
     employer discriminates with the distinct belief that its
     discrimination is lawful. The underlying theory of
     discrimination may be novel or otherwise poorly
     recognized, or an employer may reasonably believe that
     its discrimination satisfies a bona fide occupational
     qualification defense or other statutory exception to
     liability.

527 U.S. at 536-37.

     Akal argues that, as a matter of law, Boike is not entitled

to punitive damages because it relied on the vision standards

established by Dr. Miller after an occupational study of the CSO

position and those standards were approved by a committee of


                                        33
federal judges. [DE 25-1 at 50]. That is the only reason Akal gives

indicating why punitive damages are inappropriate. Boike, on the

other hand, points out that Dr. Miller’s report lacks specificity

about the vision standard and notes that it has been applied

differently through the years and to other CSOs. [DE 35 at 47-48].

Akal has not met its burden of showing that there is an absence of

evidence to support Boike’s claim for punitive damages.

                                 IV.   CONCLUSION

     In    light   of    the    foregoing     discussion,   the   undersigned

requests that the parties attempt to resolve this case through

mediation.    Thus,     the    Court   having    reviewed   the   motion   and

responses, and being otherwise sufficiently advised,

     IT IS ORDERED as follows:

     (1)     Defendant   Akal     Security,     Inc.’s   motion   for   summary

judgment is GRANTED as to the issue of Plaintiff Gary Boike’s

actual disability;

     (2)     Defendant    Akal    Security,     Inc’s    motion   for   summary

judgment is DENIED on all other grounds;

     (3)     The Court requests that the parties meet to mediate the

remaining claims in this case and will give the parties forty-five

days to do so before further scheduling in this matter. The parties

SHALL file a joint status report on this action no later than

Friday, November 15, 2019.


                                        34
This the 30th day of September, 2019.




                          35
